 

Exhibit 10.54
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is entered into
as of June 1, 2010, by and between FIDELITY NATIONAL INFORMATION SERVICES, INC.,
a Georgia corporation (the "Company"), and george scanlon (the "Employee") and
is effective upon June 1, 2010 (the “Effective Date”). In consideration of the
mutual covenants and agreements set forth herein, the parties agree as follows:
1.Purpose and Release. This Agreement amends and restates, in its entirety, the
obligations of the parties under the Employment Agreement between the Company
and the Employee, dated as of May 1, 2008 as amended and restated as of
September 30, 2009 (the “Prior Agreements”). The purpose of this Agreement is to
terminate all prior agreements between the Company, and any of its affiliates,
and the Employee relating to the subject matter of this Agreement, to recognize
the Employee's significant contributions to the overall financial performance
and success of the Company, to acknowledge the importance of the Employee's
continued services to the Company's future success, to assure the Company of the
services of the Employee following the Effective Date notwithstanding any rights
the Employee may have to terminate Prior Agreements, to protect the Company's
business interests through the inclusion of restrictive covenants, and to
provide a single, integrated document which shall provide the basis for the
Employee's continued employment by the Company. In consideration of the
execution of this Agreement and the termination of all such prior agreements,
the parties each release all rights and claims that they have, had or may have
arising under such prior agreements, including the Prior Agreement.
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company agrees to employ the Employee to serve in a consulting capacity as
non-executive employee, or in such other capacity as may be mutually agreed by
the parties. The Employee accepts such employment and agrees to undertake and
discharge the consulting duties, functions and responsibilities as may be
prescribed from time to time by the Chief Financial Officer (the “CFO”), the
Chief Executive Officer (the "CEO") or the Board of Directors of the Company
(the "Board").
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue until the fourth year anniversary of the Effective Date, subject
to prior termination as set forth in Section 8 (such term, including any
extensions pursuant to the next sentence, the "Employment Term").
4.Salary. During the Employment Term, the Company shall pay the Employee a base
salary, before deducting all applicable withholdings, at an annual rate of
$12,000 per year, payable at the time and in the manner dictated by the
Company's standard payroll policies (the "Annual Base Salary").
5.Other Compensation and Fringe Benefits. The Employee shall be entitled to the
following:
(a)    
The Company shall continue Employee's participation in the FIS/Metavante Merger
Synergy Plan, including eligibility for payments thereunder based on the Company
achieving $260 million and more in synergy cost savings, and to the extent such
Synergy Plan is amended or replaced, Employee shall receive similar treatment to
the Company's Chief Financial Officer in the amended or replaced plan; and
provide Employee with financial planning services; and

(b)    
For 2010, an annual incentive bonus opportunity under the Company's annual
incentive plan ("Annual Bonus Plan"), with such opportunity to be earned based
upon attainment of performance objectives established by the Board or Committee
("Annual Bonus"). The Employee's target Annual Bonus under the Annual Bonus Plan
shall be 150% (for at target aggregate Company performance) of $450,000, with a
maximum of up to 300% of $450,000 multiplied by 50% representing the partial
year that Employee worked on a full time basis for the Company during 2010
(collectively, the target and maximum Annual Bonus are referred to as the
"Annual Bonus Opportunity"). If owed pursuant to the terms of the Annual Bonus


 

--------------------------------------------------------------------------------

 

Plan, the Annual Bonus shall be paid no later than the March 15, 2011. Unless
provided otherwise herein or the Board or Committee determines otherwise, no
Annual Bonus shall be paid to the Employee unless the Employee is employed by
the Company, or an affiliate thereof, on December 31, 2010.
(c)    
Should any discretionary transaction bonus awards be granted to senior
management in connection with any potential LBO or leveraged recapitalization
transactions, consideration will be made to include Employee in such plan based
upon Employee's contributed efforts for such eligible transaction.

6.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods and holidays
consistent with the Employee's position and in accordance with the Company's
standard policies, or as the CFO, CEO, Board or Committee may approve.
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for reasonable travel, lodging, entertainment, promotion
and other ordinary and necessary business expenses incurred during the
Employment Term to the extent such reimbursement is permitted under the
Company's expense reimbursement policy.
8.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
Subsection (a) below, provided, however, the Company may only terminate
Employee's employment for “cause”, death or disability. The Employment Term
shall be deemed to have ended on the last day of the Employee's employment. The
Employment Term shall terminate automatically upon the Employee's death.
(a)    
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in this Agreement. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice that indicates the
"Date of Termination" and, with respect to a termination due to "Cause", or
"Disability", sets forth in reasonable detail the facts and circumstances that
are alleged to provide a basis for such termination. A Notice of Termination
from the Company shall specify whether the termination is with Cause or due to
the Employee's Disability.

(b)    
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee's death. Notwithstanding the
foregoing, in no event shall the Date of Termination occur until the Employee
experiences a “separation from service” within the meaning of Code Section 409A
(as defined in Section 26 of the Agreement), and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination,” and all references herein to a
“termination of employment” (or words of similar meaning) shall mean a
“separation from service” within the meaning of Code Section 409A.

(c)    
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)    
Cause. For purposes of this Agreement, a termination of the Employee's
employment for "Cause" means a termination of the Employee's employment by the
Company based upon the Employee's: (i) persistent failure to perform duties
consistent with a commercially reasonable standard of care (other than due to a
physical or mental impairment); (ii) willful neglect of duties (other than due
to a physical or mental impairment); (iii) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty or
moral turpitude;


 

--------------------------------------------------------------------------------

 

(iv) material breach of this Agreement; (v) material breach of the Company's
business policies, accounting practices or standards of ethics; or (vi) failure
to materially cooperate with or impeding an investigation authorized by the
Board.
(e)    
Disability. For purposes of this Agreement, a termination of the Employee's
employment based upon "Disability" means a termination of the Employee's
employment by the Company based upon the Employee's entitlement to long-term
disability benefits under the Company's long-term disability plan or policy, as
the case may be, as in effect on the Date of Termination; provided, however,
that if the Employee is not a participant in the Company's long-term disability
plan or policy on the Date of Termination, he shall still be considered
terminated based upon Disability if he would have been entitled to benefits
under the Company's long-term disability plan or policy had he been a
participant on his Date of Termination.

(f)    
Good Reason. For purposes of this Agreement, a termination of the Employee's
employment for "Good Reason" means a termination of the Employee's employment by
the Employee based upon the occurrence (without the Employee's express written
consent) of any of the following:

(i)    
a material change in the geographic location of the Employee's principal working
location (currently, 601 Riverside Avenue, Jacksonville, Florida), which the
Company has determined to be a relocation of more than thirty-five (35) miles;
or

(ii)    
a material breach by the Company of any of its obligations under this Agreement.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such event and (2) the
Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of the Employee's Notice of Termination (the
“Cure Period”). In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Employee's Date
of Termination must occur, if at all, within one-hundred fifty (150) days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.
9.Obligations of Company Upon Termination.
(a)    
Termination by Employee for Good Reason. If the Employee's employment is
terminated during the Employment Term by the Employee for Good Reason:

(i)    
The Company shall pay the Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; and (B) within a reasonable time
following submission of all applicable documentation, any expense reimbursement
payments owed to the Employee for expenses incurred prior to the Date of
Termination;

(ii)    
For any Date of Termination occurring under this Section prior to December 31,
2010, the Company shall pay the Employee no later than March 15, 2011, an Annual
Bonus based upon the actual Annual Bonus that would have been earned by the
Employee for the year in which the Date of Termination occurs, ignoring any
requirement under the Annual Bonus Plan that the Employee must be employed on
the payment date;

(iii)    
The difference between the targeted maximum FIS/Metavante Merger Synergy Bonus
of $2,700,000 and amounts paid under that plan through Date of Termination; and

(iv)    
All stock options, restricted stock, performance shares and other equity-based
awards granted by the Company prior to the Effective Date (collectively, the
“Prior Equity


 

--------------------------------------------------------------------------------

 

Awards”) and all stock options, restricted stock and other equity-based
incentive awards granted by the Company on or following the Effective Date (the
“New Equity Awards”) that are outstanding but not vested as of the Date of
Termination shall become immediately vested and/or paid or settled, as the case
may be, unless the New Equity Awards are based upon satisfaction of performance
criteria, in which case, they will only vest pursuant to their express terms;
provided, however, that notwithstanding the foregoing, any such Prior Equity
Awards or New Equity Awards that constitute a non-qualified deferred
compensation arrangement within the meaning of Code Section 409A shall be paid
or settled on the earliest date following the Date of Termination that does not
result in a violation of or penalties under Code Section 409A.
(b)    
Termination by Company for Cause and by Employee without Good Reason. If the
Employee's employment is terminated during the Employment Term by the Company
for Cause or by the Employee without Good Reason, the Company shall pay the
Employee any Accrued Obligations. In addition, the Employee's Prior Equity
Awards that are outstanding but not vested as of the Date of Termination shall
become immediately vested and/or be paid or settled, as the case may be, as
provided in Section 9(a)(iii) of this Agreement.

(c)    
Termination due to Death or Disability. If the Employee's employment is
terminated during the Employment Term due to death or Disability, the Company
shall pay the Employee (or to the Employee's estate or personal representative
in the case of death), as soon as practicable, but not later than the
sixty-fifth (65th) day after the Date of Termination: (i) any Accrued
Obligations; plus (ii) if the death or disability occurs on or prior to December
31, 2010, a prorated Annual Bonus based upon the target Annual Bonus Opportunity
in the year in which the Date of Termination occurred. In addition, the
Employee's Prior Equity Awards that are outstanding but not vested as of the
Date of Termination shall become immediately vested and/or be paid or settled,
as the case may be, as provided in Section 9(a)(iii) of this Agreement.

10.Non-Delegation of Employee's Rights. The obligations, rights and benefits of
the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
11.Confidential Information. The Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of the Company and its affiliates. The Employee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of the Company and/or its affiliates, as
the case may be. The Employee will keep confidential, and will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to the Company's or its affiliates' methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by the Company
or any of its affiliates, nor will the Employee advise, discuss with or in any
way assist any other person, firm or entity in obtaining or learning about any
of the items described in this section. Accordingly, during the Employment Term
and at all times thereafter the Employee will not disclose, or permit or
encourage anyone else to disclose, any such information, nor will the Employee
utilize any such information, either alone or with others, outside the scope of
the Employee's duties and responsibilities with the Company and its affiliates.
12.Non-Competition.
(a)    
During Employment Term. During the Employment Term, the Employee will devote
such business time, attention and energies reasonably necessary to the diligent
and faithful performance of the services to the Company and its affiliates, and
will not engage in any way whatsoever, directly or indirectly, in any business
that is a direct competitor with the Company's or its affiliates' principal
business, nor solicit customers, suppliers or employees


 

--------------------------------------------------------------------------------

 

of the Company or affiliates on behalf of, or in any other manner work for or
assist any business which is a direct competitor with the Company's or its
affiliates' principal business. In addition, during the Employment Term, the
Employee will undertake no planning for or organization of any business activity
competitive with the work performed as an employee of the Company, and the
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any such competitive business
activity.
(b)    
After Employment Term. The parties acknowledge that the Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of employment. The parties further acknowledge that
the scope of business in which the Company and its affiliates are engaged as of
the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by the Employee in that business
after the Employment Term would severely injure the Company and its affiliates.
Accordingly, for a period of one (1) year after the Employee's employment
terminates for any reason whatsoever the Employee agrees: (1) not to become an
employee, consultant, advisor, principal, partner or substantial shareholder of
any firm or business that directly competes with the Company or its affiliates
in their principal products and markets; and (2), on behalf of any such
competitive firm or business, not to solicit any person or business that was at
the time of such termination and remains a customer or prospective customer, a
supplier or prospective supplier, or an employee of the Company or an affiliate.

(c)    
Exclusion. Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this section: (i) Fidelity National Financial, Inc., its affiliates
or their successors; (ii) Lender Processing Services Inc., its affiliates or
their successors; or (iii) Fidelity National Information Services, Inc., its
affiliates or their successors, if this Agreement is assumed by a third party as
contemplated herein.

13.Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
14.Improvements and Inventions. Any and all improvements or inventions that the
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Employee's employment hereunder, shall be the sole and
exclusive property of the Company. The Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
15.Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by the
Employee to abide by its terms and conditions, nor will money damages adequately
compensate for such injury. Therefore, in the event of a breach of this
Agreement by the Employee, the Company shall have the right, among other rights,
to damages sustained thereby and to obtain an injunction or decree of specific
performance from a court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. Notwithstanding any termination of this
Agreement or the Employee's employment, Section 9 shall remain in effect until
all obligations and benefits resulting from a termination of the Employee's
employment during the Term are satisfied. In addition, Sections 10 through 26
shall survive the termination of this Agreement or the Employee's employment and
shall remain in effect for the periods specified therein or, if no period is
specified, until all obligations thereunder have been satisfied. Nothing in this
Agreement shall in any way limit or exclude any other right granted by law or
equity to the Company.

 

--------------------------------------------------------------------------------

 

16.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment, distribution or other benefit under this
Agreement (other than due to the Employee's death), the Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release shall not apply to the Employee's rights under the benefit plans
and programs of the Company and its affiliates, which rights shall be determined
in accordance with the terms of such plans and programs. With respect to any
release required to receive payments, distributions or other benefits owed
pursuant to this Agreement, the Company must provide the Employee with the form
of release no later than seven (7) days after the Date of Termination and the
release must be signed by the Employee and returned to the Company, unchanged,
effective and irrevocable, no later than sixty (60) days after the Date of
Termination.
17.No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder shall not be reduced by any compensation earned
by the Employee as the result of employment by another employer, by retirement
benefits or otherwise.
18.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter, including without limitation
the Prior Agreement. This Agreement may be amended only by a written document
signed by both parties to this Agreement.
19.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
20.Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
22.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following the Employees termination of
employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to the Employee to the fullest extent permitted by law, all
legal fees, court costs and litigation expenses reasonably incurred by the
Employee or others on the Employee's behalf (such amounts

 

--------------------------------------------------------------------------------

 

collectively referred to as the "Reimbursed Amounts"); provided, further, that
the Employee shall reimburse the Company for the Reimbursed Amounts if it is
determined that a majority of the Employee's claims or defenses were frivolous
or without merit. Requests for payment of Reimbursed Amounts, together with all
documents required by the Company to substantiate them, must be submitted to the
Company no later than ninety (90) days after the expense was incurred. The
Reimbursed Amounts shall be paid by the Company within ninety (90) days after
receiving the request and all substantiating documents requested from the
Employee. The rights under this section shall survive the termination of
employment and this Agreement until the expiration of the applicable statute of
limitations.
23.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
24.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
To the Company:
 
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
 
To the Employee:
 
George Scanlon
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
        
25.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
26.Tax.
(a)    
Withholding.    The Company or an affiliate may deduct from all compensation and
benefits payable under this Agreement any taxes or withholdings the Company is
required to deduct pursuant to state, federal or local laws.

(b)    
Section 409A. To the extent applicable, it is intended that this Agreement and
any payment made hereunder shall comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or an exemption or
exclusion therefrom, and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service (“Code Section 409A”); provided, that for the avoidance
of doubt, this provision shall not be construed to require a gross-up payment in
respect of any taxes, interest or penalties imposed on the Employee as a result
of Code Section 409A. Any provision that would cause the Agreement or any
payment hereof


 

--------------------------------------------------------------------------------

 

to fail to satisfy Code Section 409A shall have no force or effect until amended
in the least restrictive manner necessary to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Code Section 409A. In no event may the Employee, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Code Section
409A, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Employee shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; (ii)
the amount of in-kind benefits that the Company is obligated to pay or provide
in any given calendar year shall not affect the in-kind benefits that the
Company is obligated to pay or provide in any other calendar year; (iii) the
Employee's right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company's obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Employee's remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date). To
the extent the Employee is a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations and other guidance promulgated
thereunder and any elections made by the Company in accordance therewith,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable, distributable
or settled during the six (6) month period after separation from service, will
be made during such six (6) month period, and any such payment, distribution or
benefit will instead be paid, distributed or settled on the first business day
after such six (6) month period; provided, however, that if the Employee dies
following the Date of Termination and prior to the payment, distribution,
settlement or provision of the any payments, distributions or benefits delayed
on account of Code Section 409A, such payments, distributions or benefits shall
be paid or provided to the personal representative of the Employee's estate
within 30 days after the date of the Employee's death. The Employee acknowledges
that he has been advised to consult with an attorney and any other advisors of
the Employee's choice prior to executing this Agreement, and the Employee
further acknowledges that, in entering into this Agreement, he has not relied
upon any representation or statement made by any agent or representative of the
Company or its affiliates that is not expressly set forth in this Agreement,
including, without limitation, any representation with respect to the
consequences or characterization (including for purpose of tax withholding and
reporting) of the payment of any compensation or benefits hereunder under
Section 409A of the Code and any similar sections of state tax law.
(c)    
Excise Taxes.    If any payments or benefits paid or provided or to be paid or
provided to the Employee or for the Employee's benefit pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, employment
with the Company or its subsidiaries or the termination thereof (a "Payment"
and, collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then the Employee may elect for
such Payments to be reduced to one dollar less than the amount that would
constitute a "parachute payment" under Section 280G of the Code (the "Scaled
Back Amount"). Any


 

--------------------------------------------------------------------------------

 

such election must be in writing and delivered to the Company within thirty (30)
days after the Date of Termination. If the Employee does not elect to have
Payments reduced to the Scaled Back Amount, the Employee shall be responsible
for payment of any Excise Tax resulting from the Payments and the Employee shall
not be entitled to a gross-up payment under this Agreement or any other for such
Excise Tax. If the Payments are to be reduced, they shall be reduced in the
following order of priority: (i) first from cash compensation described in
Section 9(a)(iii); (ii) cash compensation described in Section 9(a)(ii); (iii)
cash compensation described in Section 9(a)(v); (ii) equity compensation
described in Section 9(a)(iv) (first any equity compensation that constitutes
deferred compensation subject to Section 409A and then equity compensation that
is not subject to Section 409A), and then (iii) pro-rated among all remaining
payments and benefits. To the extent there is a question as to which Payments
within any of the foregoing categories are to be reduced first, the Payments
that will produce the greatest present value reduction in the Payments with the
least reduction in economic value provided to the Employee shall be reduced
first.
 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
 
By:
/s/ Michael L. Gravelle
Name:
Michael L. Gravelle
Title:
Corporate Executive Vice President,
 
Chief Legal Officer and Corporate Secretary
 
 
By:
/s/ George P. Scanlon
Name:
George P. Scanlon

 
 
 
 
 
 
 
 
 

 